Citation Nr: 1210206	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  92-06 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the left fifth metacarpal.  

2.  Entitlement to special monthly compensation (SMC ) based on loss of use of the left hand due to residuals of a fracture of the left fifth metacarpal


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1977 to July 1983.  He also had periods of active duty for training.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a February 1991 rating decision, the RO denied entitlement to an increased rating for a service-connected postoperative epigastric hernia.  The Veteran disagreed with that decision.  During the course of the appeal, the service-connected disability was recharacterized as a ventral hernia, recurrence of epigastric hernia, and the RO assigned a 20 percent rating effective March 1, 1990.  The Veteran continued his appeal, and in a decision dated in November 1997, the Board denied entitlement to a rating in excess of 20 percent for the service-connected ventral hernia, postoperative recurrence of epigastric hernia.  In that decision, the Board granted a 10 percent rating, but no more, for service-connected residuals of a fracture of the left fifth metacarpal.  A rating decision, dated in September 1996, had granted service connection for fracture, left fifth metacarpal and assigned a noncompensable rating. 

An appeal was taken to the United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims) (Court).  The parties filed a Joint Motion for Partial Remand, Partial Affirmance and for a Suspension of Proceedings (Joint Motion).  In an order dated in July 1998, the Court granted the Joint Motion in part by vacating that part of the Board's November 1997 decision that denied an increased evaluation for the Veteran's service-connected ventral hernia, postoperative recurrence of epigastric hernia.  The Court dismissed the remaining issues, including the appeal of the assignment of a 10 percent rating for residuals of a fracture of the left fifth metacarpal.  

While the appeal was pending before the Court, the RO, in a rating decision dated in November 1997, implemented that part of the Board's November 1997 decision that awarded a 10 percent rating for residuals of a fracture of the left fifth metacarpal.  In January 1998, the RO received a VA Form 21-4138, signed by the Veteran's mother, in which the Veteran requested additional compensation for his left fifth metacarpal.  In a letter dated in February 1998, the RO explained that it was unable to grant an increase in the 10 percent rating for the left finger condition and at that time provided information concerning appellate rights.  In March 1998, the RO received a VA Form 21-4138, signed by the Veteran's mother, which the RO interpreted as a notice of disagreement.  

In August 2002, the RO issued a statement of the case (SOC) on the issue of entitlement to rating in excess of 10 percent for residuals of a fracture of the left fifth metacarpal.  The appellant filed a timely VA Form 9, Appeal to Board of Veterans' Appeals, in September 2002 perfecting an appeal concerning the 10 percent rating for residuals of a fracture of the left fifth metacarpal and also stated that the Veteran wanted SMC for loss of use of his little finger. In a rating decision dated later that month, the RO denied entitlement to SMC based on loss of use of the left fifth metacarpal.  The appellant filed a notice of disagreement, the RO issued a SOC on the issue of entitlement SMC for loss of use of the left hand due to residuals of a fracture of the left fifth metacarpal, and the appellant perfected the appeal as to that issue. 

In October 2003, the Board denied a rating in excess of 20 percent for the ventral hernia and remanded the issues of entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the left fifth metacarpal and entitlement to SMC based on loss of use of the left hand due to residuals of a fracture of the left fifth metacarpal for further development.  The claim was again remanded in December 2008.  The case has been returned to the Board for further appellate consideration. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Regarding the issues on appeal, the Board has previously remanded the claim to obtain additional information to ensure that the claims file contained all necessary information and to ensure that the claims were properly developed.  The claim was remanded in October 2003 and again in December 2008.  Specifically, the Board in its December 2008 remand pointed out that in the October 2003 remand, the Board noted that a VA physician, in an August 1996 VA examination report, indicated that the Veteran stated that he could not straighten his little finger and "now it had gone into the ring finger also."  The Board further noted that upon examination in August 1996, there was limitation of motion of both the little finger and the ring finger, and the physician said the Veteran had poor grasp on the left due to loss of function of the ring and little fingers.  The diagnosis was tenosynovitis, tendons left little finger, chronic.  It was noted that importantly, the Board in 2003 found that the 1996 VA examination report raised the issue of service connection for left ring finger disability secondary to service-connected residuals of a fracture of the left fifth metacarpal. 

After finding that the secondary service connection claim had been raised, the Board found that the issue of entitlement to secondary service connection for left ring finger disability could affect the outcome of the increased rating and SMC claims currently on appeal and that these issues must be considered as inextricably intertwined.  It was then noted in the October 2003 Board remand that the AOJ must address the inextricably intertwined issue of secondary service connection for left ring finger disability before the Board addresses the issues of entitlement to a rating in excess of 10 percent for residuals of a fracture of the left fifth metacarpal and the SMC claim, in which the AOJ has considered entitlement to SMC based on loss of use of the left hand.  The Board in 2003 then directed the AOJ to adjudicate the claim of entitlement to service connection for left ring finger disability secondary to service-connected residuals of a fracture of the left fifth metacarpal.  However, the Board in December 2008 noted that after reviewing the claims file, there was no indication in the record that the AOJ adjudicated the claim of entitlement to service connection for left ring finger disability secondary to service-connected residuals of a fracture of the left fifth metacarpal as mandated in the October 2003 remand.  As such, the Board found that the RO did not substantially comply with the Board's directives set forth in 2003; it remanded the claim in December 2008.  Stegall v. West, 11 Vet. App. 268.  

In the December 2008 remand, the RO was instructed to send the claims file to the medical doctor who examined the Veteran in August 2004 and provided the addendum opinion.  The examiner was requested to provide opinions and explanations for each.  After obtaining the requested opinion the RO was instructed to first adjudicate the claim of entitlement to service connection for left ring finger disability secondary to service-connected residuals of a fracture of the left fifth metacarpal and if entitlement to service connection for left ring finger disability secondary to service-connected residuals of a fracture of the left fifth metacarpal is not granted, and the appellant provides a timely notice of disagreement with that decision, the RO should issue a SOC pertinent to that issue.  The appellant was to be advised of the procedures and time limits for filing a timely substantive appeal. 

While the case was in remand status, the Veteran was examined and a medical opinion was obtained in January 2011.  However, the RO did not then adjudicate the issue regarding service connection for left ring finger disability secondary to service-connected residuals of a fracture of the left fifth metacarpal as mandated by the Board.  As was noted in the October 2003 remand and the December 2008 remand, this issue is inextricably intertwined with the issues on appeal, and the Board is unable to proceed with a decision without the accomplishment of the requested development by the RO.  The Board noted in October 2003 that the Court has stated that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Since the issue of entitlement to secondary service connection for left ring finger disability could affect the outcome of the increased rating and special monthly compensation claims currently on appeal, they must be considered as inextricably intertwined.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action: 

1.  Adjudicate the claim of entitlement to service connection for left ring finger disability secondary to service-connected residuals of a fracture of the left fifth metacarpal.  If entitlement to service connection for left ring finger disability secondary to service-connected residuals of a fracture of the left fifth metacarpal is not granted, and the appellant provides a timely notice of disagreement with that decision, the RO should issue a SOC pertinent to that issue.  The appellant should be advised of the procedures and time limits for filing a timely substantive appeal.  

2.  Then, readjudicate the claims of entitlement to a rating in excess of 10 percent for residuals of a fracture of the left fifth metacarpal and entitlement to special monthly compensation based on loss of use of the left hand due to residuals of a fracture of the left fifth metacarpal on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


